Not for publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 14-2254

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                           LUIS GOMEZ-AVILA,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before

                    Kayatta, Stahl, and Barron,
                          Circuit Judges.


     Luis Rafael Rivera and Luis Rafael Rivera Law Offices on brief
for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
on brief for appellee.


                            August 10, 2016
             PER CURIAM.   Luis Gomez-Avila was indicted in connection

with a large-scale drug distribution ring operating in Carolina,

Puerto Rico.     Ultimately, Gomez-Avila pled guilty to charges that

he   conspired   to   possess   and    distribute   large   quantities   of

narcotics (Count 1 of the indictment) and that he used a firearm

while doing so (Count 6 of the indictment).

             The terms of Gomez-Avila's guilty plea were memorialized

in a plea agreement with the government which provided, in relevant

part, that Gomez-Avila could seek a sentence of between 121 and

151 months on Count 1, and that the parties would jointly recommend

a sentence of sixty months on Count 6 (to run consecutive to the

sentence imposed in Count 1).         In the plea agreement, Gomez-Avila

waived the right to appeal his judgment and sentence, provided

that the district judge sentenced him in accordance with these

recommendations. And, the district judge did just that, sentencing

Gomez-Avila to 121 months on Count 1 and a consecutive sixty months

on Count 6.

             As his brief candidly concedes, Gomez-Avila's appeal is

foreclosed by the appellate waiver provision contained in the plea

agreement.     Gomez-Avila does not so much as suggest either that

the waiver does not apply, see United States v. Okoye, 731 F.3d
46, 49 (1st Cir. 2013) (describing the "threshold inquiry" of

whether the appeal "falls within the scope of the waiver-of-appeal

provision"), or that the waiver is somehow unenforceable, see


                                  - 2 -
United States v. Gil-Quezada, 445 F.3d 33, 36 (1st Cir. 2006)

(noting that appellate waivers must be entered into "knowingly and

voluntarily" and may not be enforced if doing so would "work a

miscarriage of justice").   Thus, any such argument is waived.   See

United States v. Arroyo-Blas, 783 F.3d 361, 367 (1st Cir. 2015).

The appellate waiver must be enforced and the appeal dismissed.1




     1 Gomez-Avila's claim would fare no better even were we to
consider its merits.    For one, Gomez-Avila's argument that the
district court's hands were unconstitutionally "tied" by the
applicable mandatory minimum sentences is one that has been
consistently rejected. See United States v. Gonzalez-Ramirez, 561
F.3d 22, 30 (1st Cir. 2009) ("[I]t is beyond cavil that Congress
has the power to set statutory minimum and maximum sentences to
which courts must adhere." (citing Chapman v. United States, 500
U.S. 453, 467 (1991))). Nor is there merit to Gomez-Avila's claim
(raised for the first time on appeal) that the district court erred
in finding a sufficient factual basis to support his conviction
for use of a firearm in furtherance of the conspiracy. The record
soundly supported this conclusion. For example, at Gomez-Avila's
change of plea hearing, he affirmed on the record that the
government's allegation that he "use[d] and carr[ied] firearms
during and in relation to the drug trafficking activities" was
true and correct.


                               - 3 -